[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 8, 2009
                               No. 08-15797                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                          Agency No. A098-564-340

MU SHUI LI,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (June 8, 2009)

Before BIRCH, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Mu Shui Li, a native and citizen of China, seeks review of the Board of
Immigration Appeals’ (“BIA”) order denying asylum and withholding of removal

under the Immigration and Nationality Act (“INA”) and relief under the United

Nations Convention Against Torture (“CAT”). In his petition, Li challenges the

adverse credibility finding of the Immigration Judge (“IJ”) and the BIA. Based on

our review of the record, we AFFIRM the BIA’s decision and DENY the petition

for review.

                                  I. BACKGROUND

       Li was served with a notice to appear charging him with removability after

he attempted to enter the United States on 7 April 2005 without a valid entry

document. Li conceded removability and applied for asylum, withholding of

removal, and CAT relief. At the administrative hearing, Li claimed he was

persecuted by the Chinese government because he sold Falun Gong books.

Specifically, Li testified that the police had tried to arrest him for selling the illegal

materials. According to Li, the police arrested his partner, destroyed his store

furnishings, and closed down his bookstore. The IJ denied his application for lack

of credibility and failure of proof.

       The BIA adopted and affirmed the IJ’s opinion with some additions. In

upholding the IJ’s adverse credibility finding, the BIA emphasized the following:

(1) the discrepancies between Li’s testimony, airport interview, and credible fear

interview; (2) his failure to provide corroborating evidence; (3) his conflicting
                                             2
statements on why he sold Falun Gong materials; (4) his conflicting statements that

he supported Falun Gong but had no idea what its followers believed in; and (5) his

failure to submit letters, affidavits, or other documentation regarding his ownership

of the bookstore and involvement in Falun Gong. The BIA concluded, “Without

credible testimony the respondent did not meet his burden of proof . . . for asylum,

withholding of removal or protection under the CAT.” Administrative Record

(“AR”) at 2.

      In his petition for review, Li argues that the BIA erred in affirming the IJ’s

adverse credibility finding because it was not based on specific, cogent reasons or

supported by substantial evidence. Li asserts that he gave consistent answers, the

IJ failed to consider all the evidence, and the IJ should not have relied on the

defective airport interview. Li also contends that his testimony established that he

had a well-founded fear of future persecution based on his imputed political

opinion.

                               II. DISCUSSION

      We review the decisions of both the IJ and the BIA because the BIA

expressly adopted and affirmed the IJ’s decision with a few additions. See

Savoury v. U.S. Att’y Gen., 449 F.3d 1307, 1312 (11th Cir. 2006). We review the

administrative agency’s factual determinations under the substantial evidence test,

and must affirm if the decisions are “supported by reasonable, substantial, and
                                           3
probative evidence on the record considered as a whole.” Zheng v. U.S. Att’y

Gen., 451 F.3d 1287, 1289 (11th Cir. 2006) (per curiam). Under the substantial

evidence test, we view the evidence and make all reasonable inferences in favor of

the agency’s decision. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir.

2006) (per curiam). We cannot reverse factual findings unless the record compels

it; “the mere fact that the record may support a contrary conclusion is not enough

to justify a reversal of the administrative findings.” Id. (quotation marks and

citation omitted).

      A credibility determination is a factual finding reviewed under the

substantial evidence test. See id. In making a credibility finding, the trier of fact

should consider all the circumstances, including the “demeanor, candor, or

responsiveness of the applicant,” and the consistency between the applicant’s

written and oral statements. 8 U.S.C. § 1158(b)(1)(B)(iii). An alien’s testimony

need not be corroborated if credible. See Ruiz, 440 F.3d at 1255. “Conversely, an

adverse credibility determination alone may be sufficient to support the denial of

an asylum application” where the applicant does not produce evidence other than

his own testimony. Id. (quotation marks and citation omitted). The applicant

bears the burden of showing that an adverse credibility finding is not supported by

“specific, cogent reasons, or was not based on substantial evidence.” Id. (quotation

marks, alterations, and citation omitted).
                                             4
        The evidence substantially supports the adverse credibility determination in

this case. The IJ and BIA enumerated several inconsistencies and omissions

concerning Li’s present claim for asylum. For example, Li testified at the asylum

hearing that the Chinese government persecuted him by trying to arrest him for

selling Falun Gong literature in a bookstore he owned. During his airport

interview on the day of arrival, however, Li never mentioned owning a bookstore

or selling Falun Gong materials. When asked what his occupation was, Li stated

only that he worked in a restaurant. Furthermore, in his asylum application, Li

stated that he was the owner/manager of a bookstore beginning in August 2004.

Yet Li testified at the hearing that he opened the bookstore in December 2004, and

then illogically stated that he helped sell books at the same store beginning in July

2004.

        Another glaring inconsistency was Li’s espoused belief in Falun Gong and

his reason for selling the books. At the asylum hearing, Li testified that he

believed in Falun Gong because he accepted Falun Gong’s theory that people

should be “good” and “nice.” AR at 89. Li also claimed that he primarily sold the

books to support his friends who were Falun Gong followers. This testimony

directly conflicted with Li’s statements at his credible fear interview. Li admitted

at that time that “I don’t know what Falun Gong is. I don’t know what Falun Gong

followers believe in.” Id. at 110-111. Li also stated at his credible fear interview
                                           5
that he agreed to sell the Falun Gong books and fliers provided by his store partner

because he wanted to “make money.” Id. at 110.

      The IJ also based his credibility determination on Li’s hesitation and

incomplete answers when asked to explain his conflicting statements. An

applicant’s demeanor and responsiveness are valid considerations in assessing

credibility. See 8 U.S.C. § 1158(b)(1)(B)(iii). Given the numerous problems with

Li’s testimony, his failure to provide any corroborating evidence that he owned a

bookstore or sold Falun Gong fliers further undermined his claim of asylum. Li

testified that the police had confiscated all his personal documents. As the IJ

noted, however, there was no evidence that Li could not have obtained other forms

of documentation from his parents or wife, who still live in China. With no

evidence besides his discredited testimony, the IJ and BIA correctly concluded that

Li failed to show that he was entitled to asylum. See Ruiz, 440 F.3d at 1255.

      None of Li’s arguments challenging the IJ’s credibility determination have

merit. Li contends that his asylum application’s statement that he owned/managed

a bookstore beginning in August 2004 was consistent with his hearing testimony

that he was initially the manager of the store in August 2004 and later became the

partner and owner in December 2004. Our review of the hearing transcript reveals

no such testimony, however. Li also misstates the record by asserting that the IJ

erred in using Li’s airport interview as the sole indicator of Li’s credibility. The
                                           6
IJ’s order expressly based the decision on consideration of all the exhibits entered

into evidence, which included Li’s asylum application, the credible fear interview,

the airport interview, and the 2005 country report for China. The BIA likewise

found that the IJ’s credibility determination was supported by the IJ’s finding of

discrepancies between Li’s testimony at the asylum hearing, his airport statement,

and his credible fear interview.

      Equally baseless is Li’s contention that the airport customs officer was

vague and imprecise when questioning Li about his occupation. The officer simply

asked Li, “What is your occupation?” to which Li answered, “I worked in the

restaurant.” AR 114. Li never mentioned anything about working in a bookstore

even though that purportedly was his most recent occupation for the past several

months. In any event, Li had the opportunity to clarify his answer at the asylum

hearing. He testified at the hearing that he was referring to his job as a cook before

he opened the bookstore. When pressed as to why he never mentioned the

bookstore, however, Li responded evasively and ultimately failed to give any

explanation other than, “I don’t remember.” Id. at 95. The IJ’s rejection of this

explanation is supported by Li’s inconsistent answers.

      Li also faults the IJ for considering his family’s continued residence in

China. Contrary to Li’s interpretation, the IJ did not assume that Li’s family had to

be persecuted in order for Li to establish a well-founded fear of future persecution.
                                           7
The fact that an applicant’s family remains unharmed in the country where the

applicant allegedly was persecuted may support an IJ’s credibility finding as to

whether an alien could avoid future persecution through relocation. See Ruiz, 440

F.3d at 1259 (affirming IJ’s adverse credibility finding where alien’s son and

parents lived unharmed in same Colombian region).

      Finally, Li asserts that the IJ erroneously focused on whether Li sold the

books to make money or to support his Falun Gong beliefs. According to Li, his

motive for selling the books was irrelevant because the Chinese government treats

distributors of Falun Gong materials the same as practitioners. The IJ and BIA

considered Li’s inconsistent statements on this issue as indicative of his lack of

credibility, however. Thus, discussion of Li’s motive was relevant to the

credibility analysis.

                                III. CONCLUSION

      In sum, the IJ and BIA provided specific, cogent reasons for discrediting

Li’s testimony. The record substantially supports these reasons and thus does not

compel reversal of the adverse credibility finding. Accordingly, we AFFIRM the

BIA’s judgment denying Li asylum. Because Li has not satisfied the less stringent

standard for asylum, he cannot demonstrate eligibility for withholding of removal

under the INA or CAT relief. See Zheng, 451 F.3d at 1292. We therefore

AFFIRM the BIA’s judgment as to those claims as well and DENY Li’s petition in
                                           8
full.

        PETITION DENIED.




                           9